Burgess, J.
This is an action for damages-against the defendant for killing three horses belonging to the plaintiff. Defendant demurred to the petition which was sustained by the circuit court and plaintiff declined to plead further; judgment was rendered for defendant and plaintiff appealed to the St. Louis court of appeals where the judgment of the circuit court was reversed in an opinion rendered by THOMPSON, J. The case was then certified to this court because of a conflict in the opinion with the decisions of the Kansas City court of appeals in Hoffman v. Railroad, 24 Mo. App. 546; and Welch v. Railroad, 20 Mo. App. 477. The case is reported in 49 Mo. App. 520. The opinion of the St. Louis court of appeals, upon examination, is believed to be supported by both reason and the authorities cited, and its judgment should be affirmed. It is so ordered.
All of this division concur.